Claims 1, 4-11, 14-17, 20-24, 32-34, 36, 120-123, 126-136 are rejected under 35 U.S.C. 103 as being unpatentable over Nalepa et al. 20130157845, alone or taken with Fukumoto et al. 5231063.
 Nalepa teaches, especially on pg. 2, treating active carbon of 10-20 microns with phosphoric acid and optionally a halide such as NaBr, which can be fed together. This renders obvious dissolving the halide in the acid and using the claimed ratio, as table 1 suggests. Using the halide salt is obvious to provide the benefits discussed on pg. 3, the relative amounts of the materials being obvious to provide the desired level of pollution abatement. Note also paragraph 29.
For claims 16 and 17, using a high area and pore volume carbon (if not inherently possessed by the materials recited) is obvious to provide a large surface from impregnation. Former claim 19 is obvious as a convenient way of preparing the desired solution, obeying the maxim of adding acid to water and not water to acid. Claim 20 is obvious as a convenient delivery method. Paragraph 15 teaches the scheme of former claim 26. Paragraph 7 teaches adding silica, rendering claim 36 obvious.
As to the acids, Fukumoto teaches, especially in col. 2-4, mixing acid and salt (which may be halide) and depositing this on a sorbent (which may be active carbon) for use in gas scrubbing. Forming a solution is obvious as it is effective to deposit all the agents on the support, as they do not interact with each other.
For claims 127 and 128, the acid forms its counter-anion in water. Fukumoto col. 7 recites different acids.
 
Claims 1, 4-11, 14-17, 20-24, 32-34, 36, 120-123, 126-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41, 50-53, 55-59, 61-68, 70-73, 123-128, 131-140 of copending Application No. 15/237089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter, in that the present process makes the composition claimed therein.


Applicant's arguments filed 3/2/21 have been fully considered but they are not persuasive.
Nalepa is not limited to their embodiments. Note also the additional reference.


/STUART L HENDRICKSON/            Primary Examiner, Art Unit 1736